Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed November 26, 2021 in response to the Office action dated September 29, 2021. 
Claims 1 and 9 have been amended.  Claims 1-16 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Specification
In view of Applicant’s amendment, objections to the specification are withdrawn. 

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, the 112 rejection of claims 1-20 are withdrawn. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et. al. U.S. Patent Pub No. 2017/0168951 (hereinafter Kanno) in view of Li et. al. US Patent Pub. No. 2011/0047347 (hereinafter Li).
Regarding Claim 1, Kanno teaches a garbage collection method, applied to a data storage device, the garbage collection method comprising: selecting source blocks from data blocks, wherein a total number of valid data of the source blocks is larger than or equal to a predetermined data number of a block(Fig.1, 2, 5, 8, 10 Para154-157 "If the total amount of the valid data of the first block group is greater than threshold th2 (NO in step S24), the controller 4 selects some GC target blocks from the first block group (step S25)"); 
copying valid data of a part of the source blocks into a destination block, wherein a total number of the valid data of the part of the source blocks is smaller than the predetermined data number; copying all or a part of valid data of remaining source blocks into the destination block (Fig.5, 8, 9, 10; Para139-140 "The controller 4 copies all valid data of the selected GC target blocks to a copy destination free block (step S15)." Para155-159);
updating a logical to physical addresses mapping table based on a mapping information of the destination block; and recovering all or a part of the source blocks as spare blocks (Fig.9, 10, 13; Para43, 47-50, 116-117, 155-158 "The controller 4 further updates the look-up table (LUT) 33, associates the LBAs of the copied valid data with the physical addresses of the copy destination free block, and invalidates the original pages of each GC target block").  
Fig.1, 2; Para46-47 "the moving of valid data blocks may involve consolidating valid data blocks into contiguous sequences of physical data blocks by removing any invalid data blocks interspersed within the sequence of physical data blocks").
Kanno and Li are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kanno, and incorporating the data removing method, as taught by Li.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Li (Para2-4).
Regarding claim 2, the combination of Kanno and Li teaches all the limitations of the base claims as outlined above.
	Further Kanno teaches wherein a number of the source blocks is at least three (Fig.4. 5, 9; Para68-71 "Some blocks wherein the GC count is 0 are selected as GC target blocks ( copy source blocks)." source blocks can be any number based on GC count Para85-86).  
Regarding claim 3, the combination of Kanno and Li teaches all the limitations of the base claims as outlined above.
	Further Kanno teaches wherein a number of the part of the source blocks is at least two (Fig.4. 5, 9; Para68-71, 85-86
Regarding claim 4, the combination of Kanno and Li teaches all the limitations of the base claims as outlined above.
	Further Kanno teaches wherein a number of remaining source blocks is equal to one (Fig.4. 5, 9; Para68-71, 85-86).  
Regarding claim 5, the combination of Kanno and Li teaches all the limitations of the base claims as outlined above.
	Further Kanno teaches wherein the step of selecting source blocks from data blocks further includes: selecting data blocks having a smaller number of valid data as the source blocks (Fig.5, 8, 10 Para154-157).  
Regarding claim 6, the combination of Kanno and Li teaches all the limitations of the base claims as outlined above.
	Further Kanno teaches wherein the step of selecting source blocks from data blocks further includes: updating immediately a number of valid data of each data block, and recording the number of valid data of each data block into a system data block of each data block(Fig.9, 10, 13; Para43, 47-50, 116-117, 155-158The controller 4 further updates the look-up table (LUT) 33, associates the LBAs of the copied valid data with the physical addresses of the copy destination free block, and invalidates the original pages of each GC target block").  
Regarding claim 7, the combination of Kanno and Li teaches all the limitations of the base claims as outlined above.
	Further Kanno teaches wherein the destination block is selected from spare data blocks (Fig.4. 5, 9; Para47-50;68-71
Regarding claim 8, the combination of Kanno and Li teaches all the limitations of the base claims as outlined above.
	Further Kanno teaches wherein the data storage device includes the data blocks storing valid data and spare data blocks not storing valid data (Fig.1, 2, 5, 8, 10 Para47-49;71-72;154-157 target free blocks store no valid data).  
Regarding claims 9-16, the combination of Kanno and Li teaches these claims according to the reasoning set forth in claim 1-8.
Response to Arguments
Applicants arguments, filed November 26, 2021, with respect to claims 1 and 9 have been fully considered but they are not persuasive.
Applicant argues Kanno and Li fails to teach “copying all or a part of valid data of remaining source blocks into the destination block, wherein a data number of the copied valid data is equal to the total number of the valid data of the part of the source blocks minus a predetermined invalid data number.”  The examiner respectfully disagrees.  Kanno teaches calculating total number of valid data in blocks to compare against a threshold to perform garbage collection (Fig.1, 2, 5, 8, 10 Para154-157 "If the total amount of the valid data of the first block group is greater than threshold th2 (NO in step S24), the controller 4 selects some GC target blocks from the first block group (step S25)" Para139-140) and Li teaches removing/erasing invalid data from valid data during garbage collection (Fig.1, 2; Para46-47 "the moving of valid data blocks may involve consolidating valid data blocks into contiguous sequences of physical data blocks by removing any invalid data blocks interspersed within the sequence of physical data blocks").  Therefore, the combination of Kanno and Li teaches these claims above.
The claims remain rejected.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-16 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135